Citation Nr: 1544751	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  10-05 562	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE
 
Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities prior to March 1, 2004.
 
 
REPRESENTATION
 
Appellant represented by:  Kenneth Carpenter, Attorney
 
 
ATTORNEY FOR THE BOARD
 
M. Nye, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from January 1966 to January 1969.
 
This matter comes to the Board of Veterans Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

Initially, this case involved the issue of entitlement to an increased rating for post traumatic stress disorder.   Following a Board remand in June 2014, the Milwaukee RO in a February 2015 rating decision granted a 70 percent rating for post traumatic stress disorder as well as entitlement to a total disability evaluation based on individual unemployability, the latter being effective from March 1, 2004.  Thereafter, the appellant perfected an appeal to the effective date assigned.

 
FINDING OF FACT
 
Prior to March 1, 2004, the preponderance of the evidence was against finding that the Veteran was unable to obtain and maintain substantially gainful employment consistent with his education and occupational experience due solely to his service-connected disorders.
 
 
CONCLUSION OF LAW
 
Prior to March 1, 2004, the requirements for a total disability evaluation based on individual unemployability due to service-connected disability were not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 4.1, 4.7, 4.16 (2015).
 
 

REASONS AND BASES FOR FINDING AND CONCLUSION
 
VA's Duties to Notify and Assist
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to providing an appropriate application or with the completeness of the application.  By correspondence dated in October 2009, VA advised the appellant of the information and evidence needed to substantiate his claim.  The letter provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The appellant was also given information regarding how disability ratings and effective dates are assigned.  Furthermore, since this appeal arises from the Veteran's timely challenge to the effective date assigned in connection with his claim for a total disability evaluation based on individual unemployability, the courts have held that where there is disagreement as to "downstream" questions (such as an effective date), the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).
 
VA has also satisfied its duty to assist.  Upon receipt of the Veteran's application for individual unemployability benefits, VA obtained earnings and employment information from the only former employer identified by the Veteran.  Because the record shows that the Veteran receives disability benefits from the Social Security Administration, VA has acquired copies of his records from that agency.  VA has obtained records from the Veteran's treating psychiatrist and post-service VA medical treatment records.  

VA has also arranged several examinations of the Veteran's service-connected disabilities (PTSD and chronic meralgia paresthetica of the hips), including a peripheral nerve examination report with an opinion on his employability.  Because this opinion is based on an examination of the Veteran in June 2010, i.e., after the currently assigned effective date it is not especially helpful in deciding whether the Veteran was unemployable as a result of service-connected disabilities before March 1, 2004.   

The Board is required to ensure substantial compliance with its prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  VA complied with the Board's June 2014 remand by obtaining the treatment records of the Veteran's psychiatrist since November 2002 and associating certain VA treatment records with the claims file.  By contacting the Veteran and requesting that he provide the names of all medical providers who treated him for PTSD since January 1989, including the Veteran's psychiatrist, VA also complied with the Board's June 2014 remand instructions.  
 
Having taken these steps, VA satisfied its duty to notify and assist the Veteran and this appeal will be considered on its merits.
 
Analysis  
 
In April 1969, VA granted entitlement to service connection for meralgia paresthetica of both hips.  According to the Veteran's September 2012 VA general medical examination report, meralgia paresthetica is a chronic lateral femoral cutaneous neuropathy of the thighs.  The initial rating decision assigned a 10 percent rating for the right hip and a noncompensable rating for his left hip.  VA increased the left hip rating to 10 percent effective January 15, 1998.  
 
The Veteran first applied for service connection for PTSD in January 1989.  VA denied the initial claim and over the next few decades the Veteran made several unsuccessful requests to reopen the claim.  In June 2014, the Board granted entitlement to service connection for PTSD.  Because the Board granted the claim based on service department records which existed but had not been associated with the claims file at the time of the original denial, service connection was granted for PTSD effective on the date the Veteran received the initial claim, i.e., January 13, 1989.  Consistent with the Board's decision, the Milwaukee RO issued a decision in February 2015, which assigned a 70 percent rating for PTSD effective January 13, 1989.
 
The effective date of awards for VA benefits is governed by 38 U.S.C.A. § 5110.  In Dalton v. Nicholson, 21 Vet. App. 23, 34 (2007), the Court held that an award of individual unemployability benefits  granted based on the inability to secure or follow a substantially gainful occupation as a result of an already service-connected disability is considered an award of increased compensation.  The Veteran's claim of entitlement to a total disability evaluation based on individual unemployability is based on his service-connected PTSD, for which VA granted service connection in May 2009.  His formal application for individual unemployability benefits was not received until August 2009.  For this reason, the Veteran's  award is considered an award of increased compensation for the purposes of assigning an effective date.   
 
"The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if such application is received within one year from such date."  38 U.S.C.A. § 5110(b)(3).  
 
The quoted text appears to permit the assignment of an effective date no earlier than one year before VA received his claim of entitlement to a total disability evaluation based on individual unemployability, i.e., August 2008, which would be less favorable to the Veteran than the date currently assigned.  But under some circumstances, VA has a duty to consider an award of a total disability evaluation based on individual unemployability in the absence of a formal claim.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (VA must consider entitlement to individual unemployability benefits when a veteran makes a claim for the highest rating possible rating and submits evidence of unemployability).  

In this case, the Veteran claimed to be unemployable during the pendency of his appeal of his initially assigned 50 percent PTSD rating and, before the representative asked specifically for a 70 percent rating to be assigned in September 2014, VA was obliged to assume that the appellant was seeking a 100 percent rating for PTSD. See AB v. Brown, 6 Vet. App. 35, 38 (1993) ("on a claim for an original or an increased rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.")
 
Because VA granted entitlement to service connection for PTSD based on service department records which existed and had not been associated with the claims file at the time of the original denial, the effective date of his PTSD compensation benefits was the initially denied claim.  See 38 C.F.R. § 3.156(c)(3) (2015).  Because the Veteran's PTSD appeal arguably included a claim for a total disability evaluation based on individual unemployabilityand, in general, the Board is required to resolve any  ambiguity in the relevant statutes in the Veteran's favor, see Hudgens v. Gibson, 26 Vet. App. 558, 567 (2014), the Board will assume that the earliest potential effective date for the Veteran's award of a total disability evaluation based on individual unemployability is January 13, 1989 - the effective date of the increase in the Veteran's PTSD evaluation from 50 to 70 percent.  
 
For VA purposes, total disability exists when there is any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Id.  This regulation provides that consideration of such a rating is warranted if a veteran has one service-connected disability rated 60 percent or more or, if there are two or more such disabilities, there must be at least one that is rated 40 percent or more, with the remaining disabilities combining to 70 percent or more.  Id.
 
Under the facts of this case, an effective date earlier than March 1, 2004 would not be appropriate, because the preponderance of the evidence favors the conclusion that, before that date, the Veteran was capable of obtaining and following a substantially gainful occupation.  Indeed, the Veteran was generally employed prior to this date, and his employment was not "marginal" as that term is used in 38 C.F.R. § 4.16(a).
 
In February 2004, the Veteran left his most recent employment.  At VA's request, the Veteran's employer provided employment and earnings information, which indicated that the Veteran began working in January 2004 and his last day of work was February 29 of the same year.  According to the employer, his job title was "activity therapist" and during this period, he worked full time, forty hours per week, and was paid $3,626.10.  
 
"For purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of Census, as the poverty threshold for one person."  Id.  Prior to March 1, 2004, the Veteran was receiving income at a rate exceeding $9,827.00 per year, the then-applicable poverty threshold.   http://www.census.gov/hhes/www/poverty/data/threshld/thresh04.html 
 
The Veteran's income would not, however, exceed the poverty threshold if the sum he earned from his last employer was all that he earned in the twelve months before he stopped working.  But records VA received from the Social Security Administration indicate that the Veteran was gainfully throughout 2003.  As part of his application for Social Security benefits, the Veteran completed a form labelled "Work History Report" in which he wrote down all of his job titles and dates of employment for the fifteen years before he became unable to work in 2004.  The Veteran did not provide the names and addresses of his pre-2004 employers, so VA was not required to obtain records from them directly.  See 38 C.F.R. § 3.159(c)(1) ("duty to obtain records not in custody of a Federal department or agency").  The Veteran is competent to provide information about his hours and wages, because that information is within his personal knowledge and observable to an ordinary person.  
 
The Veteran indicated that he was employed as an activity/recreation therapist from 2002 to 2004.  The Social Security records indicate that this position required the Veteran to work with mentally ill persons incarcerated in state prisons.  The appellant reported that he earned $11.25 per hour and worked eight hour days, five days per week.  In his formal application for a total disability evaluation based on individual unemployability the Veteran indicates that March 2002 to February 2004 was the period of employment with his last employer, which is inconsistent with the information the identified employer provided to VA.  The most likely explanations for this discrepancy are: 1) the Veteran was employed at a similar job for comparable wages during 2002 and 2003 or 2) The Veteran's most recent employer sent VA only the Veteran's earnings information for the most recent year (2004), but actually employed him full time at a similar rate of compensation between March 2002 and December 2004.   
 
Both explanations are consistent with the Veteran's statements to the Social Security Administration and the appellant's VA medical records from 2003, which frequently describe the claimant as being employed in a prison setting.  According to November 2003 VA neurology notes the "[Veteran] is having problem at work because of walking limitations."  A February 2003 psychiatry note indicated that "his job takes up the available hours, having some trouble at work [because] his legs act up, numbness and weakness."  
 
In a September 2014 written brief, the Veteran's attorney argues that the Board should assign an effective date of January 1, 1997.  The attorney correctly notes, that the Veteran's earned income after 2003 did not exceed the poverty threshold.  "Before that," the attorney continues "he was not able to maintain gainful employment with his earnings showing that he failed to earn above the poverty threshold in 1997, 1998, 2001 and 2002."
 
This argument is inconsistent with the Veteran's statements to the Social Security Administration.  On his application, the Veteran indicated that he was employed as an "RFDF Care Provider" between 1997 and 1999.  According to the Veteran himself, he worked 8 hours per day, five days per week, for which he received $7 per hour.  This hourly earning when calculated out exceeds the poverty threshold for one person for 1997 to 1999.  http://www.census.gov/hhes/www/poverty/data/threshld/thresh97.html 
 
The Veteran's Social Security records do not indicate employment between 1999 and 2002.  In March 2005, an agency employee contacted the Veteran to clarify his employment information.  He provided a more detailed description of his work as a care provider, which apparently involved taking care of severely mentally retarded children, cooking for them, doing their laundry, and bringing the children to medical appointments.  The Veteran further indicated that, "in the year 2000, he went to a computer programming school and actually did not receive any earnings.  However, he did receive federal grants ...  he did not work this year or earn any money other than federal grants."  
 
To be eligible for a total disability evaluation based on individual unemployability, the Veteran must be unable to secure and follow a substantially gainful occupation "as a result of service-connected disabilities"  38 C.F.R. § 4.16(a).  The preponderance of the evidence favors the conclusion that the Veteran did not leave the workforce in 1999 because of his service-connected disabilities.  Rather he left the work force to enroll in computer programming school.  The fact that he was capable of resuming full-time employment in 2002 supports this conclusion.  So does a November 2000 VA examination report.  The report described the Veteran as unemployed, but noted that secured seasonal employment "as a lawn mower . . . for approximately two months without difficulty.  The patient, before that, worked at a Developmental Center as a live-in resident for two years, [at] which he did not miss any time because of his paresthesias."  
 
The evidence shows that the Veteran was able to secure and follow a substantially gainful occupation as a result of service-connected disabilities until at least March 1, 2004.  
 
The medical evidence supports this conclusion, because it consistently indicates that nonservice connected spinal stenosis, nonservice connected peripheral neuropathy, and nonservice connected foot numbness, rather than post traumatic stress disorder were the reasons he left his last job as an activity therapist.  According to a psychiatry note from February 2004, the Veteran reported that his hip "gave out" and he had a limited ability to walk due to numbness and coldness in his feet and legs.   He said he was "unable to work due to danger associated with this."  According to a May 2004 note of his treating neurologist at a VA medical center, the "[Veteran] was working with prisoners, some of whom were potentially dangerous.  He was not able to do the job he reported due to back pain and so had to stop."  Problems with the Veteran's legs, back and feet persisted throughout the Veteran's employment.  May 2003 nursing notes indicate that the Veteran told a nurse that he was "unable to stand/walk longer than 15 min which is causing problems with employment."  According to a February 2004 note, the nurse "received call from [Veteran] who [states he was] unable to walk due to issues with legs . . . states unable to work due to danger associated with this works in prison as therapy assistant."  
 
On the Veteran's initial application form for increased compensation based on unemployability, the Veteran was asked to identify the "date you became too disabled to work" and the his answer was February 28, 2004.
 
The Veteran previously claimed entitlement to service connection for spinal stenosis.  That claim was denied in a July 1988 rating decision.  He also claimed entitlement to service connection for peripheral neuropathy, which was denied in June 2005.  Moreover, the medical evidence consistently indicates that the physical problems which led the Veteran to leave his employment are unrelated to his service-connected hip condition.  
 
In July 2004 outpatient notes from a VA medical center, the Veteran's treating neurologist wrote that "the numbness in the legs is related to spinal disease or stenosis with nerve root entrapment rather than the lateral femoral cutaneous nerve entrapment or meralgia paresthetica."  According to a June 2012 VA examination report his spinal stenosis "is entirely unrelated to the longstanding chronic meralgia paresthetica cutaneous branch nerve compressions; however unfortunately it is becoming progressively symptomatic and severely impairing with pain and weakness in both legs, progressive falling, requiring chronic morphine and gabapentin for pain management and also use of cane, walker and scooter to maintain limited mobility." After a June 2010 peripheral nerves examination, a VA physician described intense cramping and pain in the Veteran's lower extremities.  "That is the Veteran's main complaint and that does not have anything to do with meralgia paresthetica.  Meralgia paresthetica is secondary to neuropathy of lateral cutaneous nerve of the thigh and is caused by entrapment of the nerve at the inguinal ligament.  The nerve does not go to muscles and therefore, the nerve cannot be considered to be involved in muscle cramps."  
 
The Board has considered the treatment records for the Veteran's PTSD, including the records of the Veteran's private psychiatrist.  In September 2010, Dr. J.L. wrote that the Veteran "is not able to obtain and maintain substantial gainful employment because of the severity of his Post Trauma Stress Disorder alone beginning in June of 2006."  The record includes an earlier letter from Dr. J.L., dated April 2007, which indicates that the Veteran "is presently unemployable because of his physical and psychiatric difficulties."  Both opinions are consistent with the assignment of March 1, 2004 as the effective date for the Veteran's award of a total disability evaluation based on individual unemployability.  
 
Given that the preponderance of the evidence is against the claim, the benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

 
ORDER
 
Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities prior to March 1, 2004 is denied.
 
 

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


